Title: To Thomas Jefferson from Theodorick Bland, 14 June 1779
From: Bland, Theodorick
To: Jefferson, Thomas



Sr
Charlotteville June 14th 1779

Having been inform’d that since your Excellencys Appointment to the Government of this Commonwealth your residence will be chiefly, if not entirely at the seat of Government, You will pardon me if (tempted by the perpetual view of your delightfull Seat from my lowly and I may say Dirty Cottage) I should venture to ask a preference should you be disposed to permit any other than your own family to Occupy it. Mrs. Bland who is and has been for some  time with me Joins me in Congratulation and in paying her respects to your Excellency and Mrs. Jefferson and in wishing you both all possible earthly filicity, In the High Station wherein the Voice of your Country has so honorably Placed you and be assured sir that we are not less happy in hearing of your appointment than we are sensible of the loss we personally sustain, in the absence of yourself and Lady from our Society at this place, and at the same time that we cannot help rejoicing in common with the rest of our Country at the one, we must for ourselves lament the other. I have the Honor to be with the greatest Sincerity Sr. Yr most obedt. & very hbl Svt,

Theodk. Bland

